It is unnecessary to consider to what extent, if at all, the appellate court is under obligation to decide a case upon the same theory upon which it was tried below. The decision of this court in Mew Kung Tung v. Wong Ka Mau, 8 Haw. 557, rendered in 1893 and not since reversed or qualified, in which it was held that "where the title is the issue in an action of trespass it becomes similar to the action of ejectment and the burden is upon the plaintiff to prove his title," was followed by the trial court, which granted a nonsuit on the ground, in part at least, that the plaintiff had failed to prove title. The defendant contends in this court that the plaintiff did not adduce any evidence of title in himself. *Page 603 
The plaintiff contends, not that the decision in the Mew KungTung case is erroneous and that the burden was on the defendant to prove his own title, but that he, the plaintiff, did adduce evidence of title. As clearly shown in the opinion of Mr. Justice Parsons, the plaintiff did in fact present prima facie proof of title by adverse possession and in any view of the law the nonsuit should not have been granted. If the burden was on the defendant to prove title, he did not meet it; if it was on the plaintiff, — whether because that was the law in any event or because this court is compelled to adopt the theory upon which the trial was conducted, — the plaintiff did satisfy that requirement.
In all other respects I concur in the reasoning of Mr. Justice Parsons and in the conclusion that the judgment appealed from should be reversed and the case remanded for a new trial.